Title: From Alexander Hamilton to Jean Baptiste de Ternant, 23 June 1792
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Treasury DepartmentJune 23d. 1792.
Sir

It has been heretofore understood between us, that the supplies furnished and payments made, or to be made, within the United States, on account of the debt due to France, should be liquidated according to the intrinsic par of the metals in the two Countries.
It remains to settle what this par is, and to deduce from it the true value of a French livre in the legal Currency of the United States. I call that value Eighteen Cents and fifteen hundredths of a Cents, which is a small fraction in favour of the money of France.
To ascertain this I have pursued the following process.
I have supposed, first, as to your gold Coins, that thirty two louis d’ors, each of the value of twenty four livres ought to correspond with a mark of standard gold.
But that, by reason of the remedy of weight they in fact weigh less, in proportion of fifteen grains per Mark.
And that, though your legal standard for gold is twenty two parts fine to two parts alloy, yet your real standard is 21²²⁄₂₃ parts fine to 2¹⁰⁄₃₂ parts alloy on account of the remedy of law.
That a Mark or 4608 grains mark weight are equal to 3780 Grains troy weight. And, consequently, that a livre in your Gold Coins contains in fact, of fine Gold, 4 Grains & ⁴³³¹⁄₁₀₀₀₀ parts of a Grain troy weight.
Then as by a law of Congress of the last session for establishing a Mint, 24 Grains & ¾ of a Grain troy weight of fine Gold are valued at a dollor or 100 Cents, it follows that a livre, in the gold Coins of France, corresponds with 17 Cents and ⁹¹⁵¹⁄₁₀₀₀₀ parts of a Cent.
I have supposed, secondly, as to your silver Coins—
That Eight pieces of Six livres each and ³⁄₁₀ths of a piece, or in other words 49 livres & ⁸⁄₁₀ths. of a livre ought to weigh a Mark of standard silver.
But that by reason of the remedy of weight, they in fact weigh less, in the proportion of 36 grains per mark. And that, though your legal Standard for silver is 11 parts fine to 1 part alloy; yet your real standard is 10 ²¹⁄₂₄ parts fine to 1 ⁸⁄₂₄ parts alloy, on account of the remedy of law. And consequently the livre, in your silver Coins, contains in fact, of fine silver, 68 Grains & ²⁵⁄₁₀₀ parts of a Grain troy weight.
Then, as by the law referred to, 371 Grains & ¼ of a Grain troy weight of fine Silver are valued at a dollar, or 100 Cents, it follows that a livre in the Silver Coins of France corresponds with 18 Cents & ³⁸³⁰⁄₁₀₀₀₀ parts of a Cent.
The mean of which two values of the livre of France is, in the legal currency of the United States, something less than 18 Cents & ¹⁵⁄₁₀₀ parts of a Cent.
This therefore is proposed as the rule or principle of liquidation. If there are any error of fact or calculation they of course will be to be rectified.
I have the honor to be with sentiments of respect and esteem   Sir Your Obedt Servant
Alexander Hamilton
The Minister Plenipotentiaryof France
